                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


HERBERT LEE CAMPBELL,


                   Petitioner,                              8:19CV515


      vs.
                                                              ORDER
SCOTT R. FRAKES, and TODD
WASMER,


                   Respondents.




      Pending before is a Motion for Leave to Appeal in Forma Pauperis (Filing
no. 10) and a Motion for Certificate of Appealability (Filing no. 12).

       I deny the Motion for Leave to Appeal in Forma Pauperis and herewith
certify that the appeal is frivolous and not taken in good faith. The reasons for this
conclusion are set forth in my opinion denying relief. (See Filing no. 7.)

      As for the Motion for Certificate of Appealability, it is also denied for the
reasons discussed in my opinion.

      IT IS THEREFORE ORDERED that:

      (1) The Motion for Leave to Appeal in Forma Pauperis (Filing no. 10)
and the Motion for Certificate of Appealability (Filing no. 12) are denied.
     (2) The Clerk of Court shall process this appeal in accordance with its
normal operating procedures.

      Dated this 18th day of December, 2019.
                                           BY THE COURT:



                                           Senior United States District Judge
